10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cr-00358-RGK Document 1 Filed 06/18/19: Page 1o0f 2 Page ID#:1
FILED
CLERK, U.S. DISTRICT COURT

 

JUN 18 9nie

CENTRAL DISTRICT OF CALIFORNIA
LBY EPUTY,

 

 

 

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

June 2019 Grand Jury

b. ; 4 ’
UNITED STATES OF AMERICA, CR No. » éR $9 “0 3 5 Q =
Plaintiff, INDICTMENT
Vv. [18 U.S.C. § 641: Theft of
Government Property in Excess of
RYAN MCGINLEY, $1,000]
Defendant.

 

 

 

 

The Grand Jury charges:
[18 U.S.C. § 641]

On or about April 8, 2017, in Santa Barbara County, within the
Central District of California, defendant RYAN MCGINLEY knowingly and
willfully embezzled, stole, purloined, and converted to his own use
money of the United States Postal Service (the “USPS”), a department
and agency of the United States, having a value in excess of $1,000,

namely, cash and checks totaling $1,524.60, to which he knew that he

//
//
//
//

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

20

26

27

28

 

 

Case 2:19-cr-00358-RGK Document1 Filed 06/18/19 Page 2o0f2 Page ID#:2

was not entitled, with the intent to deprive the USPS of the use and

benefit of that money.

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

SGC

SCOTT M. GARRINGER
Assistant United States Attorney
Deputy Chief, Criminal Division

CHRISTINA T. SHAY

Assistant United States Attorney
Deputy Chief, General Crimes
Section

JULIA S. CHOE
Assistant United States Attorney
General Crimes Section

A TRUE BILL

/6/

. ForeperSon

 
